Citation Nr: 0840688	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  08-17 266	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for hemorrhoids.



WITNESS AT HEARING ON APPEAL
Veteran



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1979 to January 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

At the hearing in August 2008, the veteran submitted 
additional evidence in support of his claim and waived the 
right to have the evidence initially considered by the RO.  
38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In August 2008, the veteran has testified and submitted 
evidence that he experienced hemorrhoids while in service and 
sought medical attention twice, once during basic training 
and again while serving aboard the USS Independence.  He 
testified that he did not receive any treatment although 
medical personnel did evaluate him.  He also testified that 
he continued to be bothered by hemorrhoids after service, 
that the condition has worsened over time, and that the first 
sought treatment for his hemorrhoids from VA in 2003 and 
since then. 

The RO has been unsuccessful in its attempts to obtain the 
veteran's service treatment records. 

After service, VA records disclose a diagnosis of hemorrhoids 
in March 2007 and in March 2008.  

The veteran is competent to describe the symptoms he 
experienced and events that occurred while he was in service, 
and there is competent medical evidence that the veteran 
suffers from hemorrhoids.  There is, however, an absence of 
medical evidence of a nexus between the claimed in-service 
condition and the current hemorrhoids. 

In the absence of a medical nexus opinion, the evidence of 
record does not contain sufficient evidence to decide the 
claim and further evidentiary development is needed under the 
duty to assist. 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Afforded the veteran a VA 
examination by a physician to determine 
whether it is at least as likely as not 
that the current hemorrhoids, 
documented in March 2007, are related 
to the veteran's complaints in service.  
The claims folder should be made  
available to the examiner. 

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility." Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

2. After the above development is 
completed, adjudicate the claim.  If the 
benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




